



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Mohammad, 2012
    ONCA 764

DATE: 20121109

DOCKET: C50613

Winkler C.J.O., Blair and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Khalid Dousat Mohammad

Appellant

Howard L. Krongold, for the appellant

Susan G. Ficek, for the respondent

Heard and released orally: October 12, 2012

On appeal from the conviction entered on September 10,
    2008 and the sentence imposed on September 17, 2008 by Justice Jean-Marie Bordeleau
    of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant argues that the trial judges reasons are inadequate to
    permit meaningful review.  The defence called no evidence.  The reasons,
    delivered following a 10-day trial, are a sparse eight pages in length.  The
    appellant concedes the verdict is not unreasonable and considerable deference
    is due to the trial judge, particularly in a credibility case such as this.

[2]

We agree that it would have been clearly preferable if the trial judge
    had more fully addressed the alleged frailties in the complainants evidence. 
    Nonetheless, on reviewing the record and the reasons as a whole, the pathway to
    the trial judges conclusion is apparent to this court.  In particular, the
    trial judge did address what we see as a potential frailty in the complainants
    evidence, namely that she lied to the police.  The trial judge found that she
    was terrified and could not bring herself to divulge the acts that she
    complained of, thereby demonstrating that he applied his mind to this
    important issue.

[3]

The appeal is accordingly, dismissed.

Warren Winkler C.J.O.

R.A. Blair J.A.

Alexandra Hoy J.A.


